Citation Nr: 0015129	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-08 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation for peripheral 
vascular disease in excess of 20 percent from December 1, 
1990, to January 13, 1994, excluding any period of temporary 
total rating.

2.  Entitlement to a disability evaluation for peripheral 
vascular disease in excess of 40 percent from January 14, 
1994, to January 11, 1998, excluding any period of temporary 
total rating.

3.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral vascular disease of the left lower 
extremity since January 12, 1998.

4.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral vascular disease of the right lower 
extremity since January 12, 1998.

5.  Entitlement to a disability evaluation for hypertension 
in excess of 10 percent from December 1, 1990, to December 2, 
1991.

6.  Entitlement to a disability evaluation for coronary 
artery disease, status post myocardial infarction with 
hypertension in excess of 30 percent from July 1, 1992, to 
July 31, 1994, excluding any period of temporary total 
rating.

7.  Entitlement to a disability evaluation for coronary 
artery disease, status post myocardial infarction with 
hypertension in excess of 60 percent since August 1, 1994.

8.  Entitlement to a disability evaluation for kidney stones 
in excess of 10 percent from December 1, 1990, to August 4, 
1998.

9.  Entitlement to a disability evaluation for kidney stones 
in excess of 30 percent since August 5, 1998.

10.  Entitlement to service connection for residuals of 
malaria.

11.  Entitlement to service connection for a disability 
manifested by decreased visual acuity.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for a disability 
manifested by hair loss.

14.  Entitlement to service connection for a disorder of the 
skin, including a disability manifested by a groin rash or a 
disability manifested by scaly and itchy feet.

15.  Entitlement to service connection for a disability 
manifested by difficulty breathing.

16.  Entitlement to service connection for a disability 
involving the left toenail.

17.  Entitlement to service connection for gall stones.

18.  Entitlement to service connection for impotence.

19.  Entitlement to service connection for headaches.

20.  Entitlement to service connection for residuals of a 
fracture of the right hand.

21.  Entitlement to service connection for residuals of a 
fracture of the left clavicle.

22.  Entitlement to service connection for a total disability 
rating for compensation purposes based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to November 
1990, and his DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicated that he had an 
additional seven years, five months, and eleven days of prior 
active service.

The instant appeal, in part, arose from an August 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Washington, D.C., which denied service 
connection for multiple claims and granted service connection 
for symptomatic claudication of the legs (now characterized 
as peripheral vascular disease), hypertension, and kidney 
stones.  The Board notes that during the pendency of this 
appeal, increased ratings have been granted for service-
connected disabilities.  Since these claims have not been 
withdrawn, increased ratings above the current percentages 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).  The TDIU claim 
arose from a January 2000 rating decision of the St. 
Petersburg, Florida, RO.

The issue of entitlement to extension of a temporary total 
rating through June 30, 1996, was also on appeal.  However, 
the extension of the temporary total rating was granted in an 
April 1997 rating decision.  Since that decision constituted 
a full grant of the benefit sought on appeal as to that issue 
and since there is no further evidence of disagreement by the 
veteran on that issue, it will not be addressed here by the 
Board.

The veteran, in his original claim for benefits received in 
December 1990, raised a claim for entitlement to service 
connection for residuals of Agent Orange exposure.  An August 
1991 rating decision indicated that that issue was deferred; 
however, it does not appear that it was ever adjudicated.  In 
addition, an August 1991 VA Form 21-6789, Deferred or 
Confirmed Rating Decision, indicated that a dental claim was 
to be forwarded to the VA Medical Center (MC).  The record 
does not show whether further action was taken on the dental 
claim.  These issues are therefore referred to the RO for 
appropriate action.


REMAND

As an initial matter, the record before the Board does not 
reflect that a statement of the case (SOC) has been issued 
regarding the issues of entitlement to service connection for 
headaches and entitlement to TDIU.  The headache claim was 
denied in the August 1991 rating decision, and it appears 
that the veteran filed a notice of disagreement (NOD) in 
October 1991.  The TDIU claim was denied in the January 2000 
rating decision, and it appears that he filed an NOD in March 
2000.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case 
in which a veteran expressed disagreement in writing with an 
RO decision and the RO failed to issue an SOC, the Board 
should remand the issue to the RO, not refer it there, for 
issuance of an SOC.

In addition, in his October 1991 NOD, the veteran stated, "I 
request a personal hearing."  In his appeal statement, dated 
in December 1992, he stated that he "wish[ed] to confront 
the Board of Appeals."  

As regards the claims for peripheral vascular disease and for 
coronary artery disease, status post myocardial infarction 
with hypertension, the Board notes that the regulations 
pertaining to these claims were revised during the pendency 
of the claim.  See 63 Fed. Reg. 37779 (July 14, 1998); 62 
Fed. Reg. 65219 (Dec. 11, 1997).  The criteria governing the 
rating of disabilities of the genitourinary system, including 
those applicable to kidney stones, were also revised during 
the pendency of this appeal.  See 59 Fed. Reg. 2527 (Jan, 18, 
1994); 59 Fed. Reg. 14567 (Mar. 29, 1994) (as amended at 59 
Fed. Reg. 46339 (Sept. 8, 1994)).  Therefore, these claims 
for increased ratings should be evaluated under both the new 
and old law.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law or regulation governing the case changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply); VAOPGCPREC 
3-2000.

In this regard, further development of the peripheral 
vascular disease and hypertension claims is warranted.  The 
December 1998 VA examination report noted that the veteran 
was scheduled for testing of the ankle/brachial index in the 
VA Vascular Clinic around January 1999.  The records of this 
testing are not of record and apparently have not been 
sought.  Current examinations which evaluate the veteran's 
disabilities in light of the regulatory criteria are needed.

The most recent VA heart examination report in December 1998 
"recommend[ed] that the [veteran] undergo an echocardiogram 
to assess his LV function, and . . . an exercise stress test 
to evaluate his exercise capacity."  An addendum to that 
examination report noted that the veteran was scheduled for 
this testing but failed to report.  The veteran is hereby 
notified of that it is his responsibility to report for the 
examinations to be scheduled in connection with this REMAND 
and to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim(s).  
38 C.F.R. § 3.655 (1999).

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the St. Petersburg RO, in 
accordance with the Board's travel 
schedule.  The veteran and his 
representative should be notified of the 
date and time of the scheduled hearing. 

2.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected disorders that has 
not already been made part of the record, 
including VA treatment records, 
particularly those from the Vascular 
Clinic at the VAMC Gainesville, Florida, 
since December 1998, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. § 
3.159 (1999).  Any such records should 
then be associated with the VA claims 
folder.

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
current nature and severity of his 
coronary artery disease, status post 
myocardial infarction with hypertension.  
All indicated testing should be 
accomplished, and all findings should be 
reported in detail.  The complete claims 
folder must be reviewed by the examiner 
in connection with the examination.  In 
particular, the examiner is asked to 
provide opinions as to:

a)  whether the veteran has either 
(i) chronic congestive heart 
failure; or (ii) a workload of 3 
METs or less which results in 
dyspnea, fatigue, angina, dizziness, 
or syncope, or (iii) left 
ventricular dysfunction with an 
ejection fraction of less than 30 
percent; and

b)  whether the veteran has either 
(i) chronic residual findings of 
congestive heart failure; or (ii) 
angina on moderate exertion; or 
(iii) is precluded from more than 
sedentary employment; and 

c)  the effect of the veteran's 
coronary artery disease on his 
employability.

The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of coronary 
artery disease found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

4.  The veteran should be scheduled for a 
VA examination in order to determine the 
current nature and severity of his 
peripheral vascular disease of the left 
and right legs.  All indicated testing 
should be accomplished, and all findings 
should be reported in detail.  The 
complete claims folder must be reviewed 
by the examiner in connection with the 
examination.  In particular, the examiner 
is asked to provide an opinion, as to 
each extremity:

a)  whether the veteran has (i) 
claudication on walking between 25 
and 100 yards on a level grade at 2 
miles per hour, and; trophic changes 
(thin skin, absence of hair, 
dystrophic nails) or (ii) 
ankle/brachial index of 0.7 or less; 
and

b)  whether the veteran has (i) a 
well-established case, with 
intermittent claudication; or (2) 
recurrent episodes of superficial 
phlebitis; and 

c).  the effect of the veteran's 
peripheral vascular disease on his 
employability.

The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
peripheral vascular disease found to be 
present.  The examiner should provide 
complete rationales for all conclusions 
reached.

5.  Thereafter, the RO should 
readjudicate:

a.  the issues of increased 
evaluations for peripheral vascular 
disease and hypertension with 
consideration of the old and new 
regulations governing the 
cardiovascular system and with 
consideration of Fenderson v. West, 
12 Vet. App. 119 (1999) as the 
veteran has, in essence, appealed 
the issue of determination of the 
initial rating as regards those 
disorders; and 

b.  the issues of increased 
evaluations for kidney stones with 
consideration of the old and new 
regulations governing the 
genitourinary system and with 
consideration of Fenderson v. West, 
12 Vet. App. 119 (1999) as the 
veteran has, in essence, appealed 
the issue of determination of the 
initial rating as regards that 
disorder; and

c.  the service connection claims 
with consideration of the additional 
evidence associated with the claims 
folder since the original SOC on 
those claims was issued in November 
1992.

For any benefit sought on appeal which 
continues to be denied, the RO should 
issue a supplemental statement of the 
case, and provide the veteran and his 
representative an opportunity to respond.

6.  The RO should furnish the veteran an 
SOC on the issues of entitlement to 
service connection for headaches and 
entitlement to TDIU.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal as to each 
issue he wishes to perfect on appeal.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the SOC, the claims 
folder shall be returned to the Board for further appellate 
review.  No action is required by him until he receives 
further notice.  The purposes of this REMAND are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



